 In the Matter of EUREKA IRON WORKS, INC.andSHOPMEN's LOCAL 545,INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL & ORNAMENTALIRON WORKERS, AFLCase No.2-R-6003.Decided April 10, 1946Mr. Daniel Oppenheim,of Newark, N. J., for the Company.Messrs. Joseph P. DunnandGeorge A. Costello,of Newark, N. J.,for the AFL.Mr. Maurice Margolies,of Newark, N. J., for the Independent.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Shopmen's Local 545, Inter-national Association of Bridge, Structural & Ornamental Iron Work-ers; AFL, hereinafter called the AFL, alleging that a question affecting commerce has arisen concerning the representation of employeesof Eureka Iron Works, Inc., Elizabeth, New Jersey, hereinafter calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Richard J. Hickey, TrialExaminer.The hearing was held at Newark, New Jersey, on Feb-ruary 15 and 18, 1946.The Company, the AFL, and IndependentIronWorkers of the Eureka Iron Works Union, Inc., hereinaftercalled the Independent, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEureka Iron Works, Inc., a New Jersey corporation, has its principaloffice and plant located in Elizabeth, New Jersey, where it is engaged67 N. L. R. B, -No. 31.229 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the fabrication of metals and the maintenance of a metal works.During the past year, the Company purchased raw materials valuedin excess of $25,000, of which approximately 10 percent was shippedfrom places outside the State of New Jersey to its Elizabeth plant.During the same period, the Company sold finished products valuedin excess of $250,000, of which approximately 4 percent was shippedto places outside the State of New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDShopmen's Local 545, International Association of Bridge, Struc-tural & Ornamental Iron Workers, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.Independent Iron Workers of the Eureka Iron Works Union, Inc.,is an independent labor organization admitting to membership em-ployees of the Company.III.TILE QUESTIONCONCERNINGREPRESENTATIONOn or about October 20, 1945, the AFL notified the Company that itrepresented a majority of the Company's employees and requestedrecognition as their exclusive bargaining representative.The Com-pany refused to grant such recognition to the AFL because of its exist-ing contract with the Independent.,A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the AFL represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe AFL requests a unit comprised of all production and mainte-nance employees, including welders, burners, machinists, maintenancemen, truck drivers, crane operators, and shipping and receiving em-ployees, but excluding office employees, watchmen, supervisors, generalforeman, foremen, and all other supervisory employees with authority^Neither the Company nor the Independent alleged that the contract is a bar to theinstant proceeding2The Field Examiner reported that the A F of L.submitted 22 application cards ; thatthe names of 18 persons appearing on the cards were listed on the Company's pay roll ofOctobei 31, 1945, which contained the names of 24 employees in the appropriate unit.'1`he Independent claims an interest herein by virtue of its contract with the Company. EUREKA IRON WORKS, INC.231to hire, promote, discharge, discipline, or otherwiseeffect changes inthe status of employees, or effectively recommend such action.TheCompany agrees with the AFL as to the composition of the foregoingunit.The Independent, however, would include the plant supervisors,the general foreman, and all foremen.Evidence is clear that the plant supervisor, the generalforeman andthe foremen3all have supervisory authority within theBoard's cus-tomary definition thereof.Accordingly, we shall exclude them fromthe unit.We find that all production and maintenance employees, includingwelders, blacksmiths, burners, machinists, maintenance men, truckdrivers, crane operators, and shipping and' receiving employees, butexcluding the plant supervisors, the general foreman, foremen 4 andrill other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-Toll periodimmediately preceding the date of the Direction of Election herein,;ub^ect to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Eureka IronWorks, Inc., Elizabeth, New Jersey, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whos The record reveals that one George Glett,who is classified as a foreman in the black-smith's shop, is engaced solely in pioduction duties and has no employees under hissupervisionwe shall include him in the unit,Excluding George Glett 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDwere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid of, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Shopmen's Local545, International Association of Bridge, Structural & OrnamentalIron Workers, AFL, or by Independent Iron Workers of the EurekaIron Works Union, Inc., for the purposes of collective bargaining, orby neither.